DETAILED ACTION
Claim Objections
Claims 2-20 are objected to because of the following informalities:  each claim begins with “A handgun holster device” which should be “The handgun holster device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Galoob (US 2015/0233670). 
Regarding Claim 1, Galoob discloses a handgun (H; Fig. 1) holster (30; Fig. 1) device (10; "A bearer having a handgun H may utilize the illustrated handgun carrier 10 to carry the handgun H around the torso"; paragraph [0017]; Fig. 1) comprising: a holster (30, portion of 12 behind 30; "A U-shaped receiver 30 is coupled to the exterior side 28 of the flexible band 12 between the upper edge 18 and the lower edge 20"; paragraph (0019); Figs. 1-4) having a front panel (54, 78, 80; “The sidewall 54 includes an upper panel 78 and a lower panel 80 and, in one implementation, the upper panel 78 may be rigid, including a rigid component”; paragraph [0021]; Figs. 4, 10) joined (1a, 1b; Examiner Figure 1) to a rear panel (portion of 12 behind 30; Figs. 1-4) to define an interior compartment (1c; Examiner Figure 1)
configured to receive a handgun (H; Fig. 1), the holster comprising: closed left (left 30; Fig. 1) and right (right 30; Fig. 1) sides; a top surface (1d; Examiner Figure 1) extending between the closed left and right sides, the top surface comprising a top aperture (1e; Examiner Figure 1) in communication with the 
Galoob fails to explicitly disclose a handgun holster device wherein the rear panel is made of a flexible material selected from a group consisting of: elastic, neoprene, suede leather, cotton, polyester, rubber, nylon and combinations thereof. | It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of improving the fit of the handgun holder 
Regarding Claim 2, Galoob discloses the handgun holster device according to claim 1, wherein the guard plate comprises a rigid material (114; "As previously alluded, in one embodiment, the upper panel 78 of the sidewall 54 includes an exterior panel 110, an interior pane! 112, and a rigid body 114 interposed therebetween"; paragraph [0024]; Fig. 10). Galoob fails to explicitly disclose the handgun holster device wherein the guard plate comprises a rigid material selected from a group consisting of: plastic and metal. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of increasing the protection of the trigger/trigger guard and since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
Regarding Claim 3, Galoob discloses the handgun holster device according to claim 1, wherein the guard plate comprises a substantially rectangular shape (Fig. 1). Galoob fails to explicitly disclose the handgun holster device wherein the guard plate comprises a thickness of from about 0.02 inches to about 0.06 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of increasing the protection of the trigger/trigger guard and since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding Claim 4, Galoob discloses the handgun holster device according to claim 1. Galoob fails to explicitly disclose the handgun holster device wherein the cover of the trigger guard comprises a material selected from a group consisting of: leather and faux leather. it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of increasing the longevity of the cover of the trigger guard and since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 

Regarding Claim 11, Galoob discloses the handgun holster device according to claim 1, wherein the holster further comprises a central wall (2a-2d; Examiner Figure 2) formed by joining the front panel to the rear panel (Figs. 1-4, 10), the central wall extending into the interior compartment and configured to contact a trigger protector portion (1j; Examiner Figure 1) of the handgun to thereby prevent further downward movement of the handgun (Figs. 1-3).
Regarding Claim 12, Galoob discloses the handgun holster device according to claim 11, wherein: the central wall extends vertically between a bottom located at the bottom surface of the holster (Fig. 3) to a top located within the interior compartment (Figs. 2, 10); and the bottom aperture extends along the bottom surface (Figs. 1, 10), from the bottom of the central wall to about the closed right side of the holster (Figs. 1-3, 10). 
Regarding Claim 13, Galoob discloses the handgun holster device according to claim 11, wherein the trigger guard extends along the front surface of the front panel, above the central wall (Figs. 1-4, 10).
Regarding Claim 14, Galoob discloses the handgun holster device according to claim 1, wherein: the front panel comprises elastic (88; "The U-shaped receiver 30 may include an elastic material 88 that is configured to form an interference fit 90 with the handgun H in order to ensure secure storage and carrying thereof"; paragraph [0023); Figs. 2, 3). Galoob fails to explicitly disclose the handgun holster device wherein: the rear panel comprises neoprene. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of increasing the durability of 
Regarding Claim 15, Galoob discloses the handgun holster device according to claim 1, wherein a rear surface (26; Fig. 1) of the rear panel comprises an attachment means (22; "Complimentary fasteners 22, 24, which in the illustrated embodiment are depicted as fabric hook and loop fasteners, are respectively coupled to the ends 14, 16 and configured to selectively and adjustably secure the ends 14, 16 to each other. As shown, the flexible band 12 includes an interior side 26 and an exterior side 28, with the interior side 26 being pressed against the body. The fastener 22 may be affixed to the interior side 26 and the fastener 24 may be affixed to the” exterior side 28"; paragraph [0018]; Fig. 1) for removably attaching the holster to a garment (hook and loop fasteners 22/24 can allow band
12 to be attached around the clothing of a user; Fig. 1) or a support band. 
Regarding Claim 16, Galoob discloses the handgun holster device according to claim 1, further comprising a support band (12; Fig. 1) adapted to support the holster and to be worn on a body part of a user ("A bearer having a handgun H may utilize the illustrated handgun carrier 10 to carry the handgun H around the torso", paragraph [0017]; Fig. 1). 
Regarding Claim 17, Galoob discloses the handgun holster device according to claim 16, wherein the support band is integral with the holster (Figs. 1-4, 10) such that the rear surface of the holster is formed by a front surface (28; Fig. 1) of the support band. 
Regarding Claim 18, Galoob discloses the handgun holster device according to claim 17, wherein: the support band is configured to be worn around a waist of the user ("A bearer having a handgun H may utilize the illustrated handgun carrier 10 to carry the handgun H around the torso"; paragraph [0017]; Fig. 1); and the support band comprises one or more pockets (38, 40; “optional magazine carriers 38, 40 are positioned on the exterior side 28 of the flexible band to provide carrying 
Regarding Claim 19, Galoob discloses the handgun holster device according to claim 17, wherein: the front panel of the holster comprises elastic (88; "The U-shaped receiver 30 may include an elastic material 88 that is configured to form an interference fit 90 with the handgun H in order to ensure secure storage and carrying thereof"; paragraph [0023}; Figs. 2, 3). Galoob fails to explicitly disclose the handgun holster device wherein: the support band comprises neoprene. jt would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of increasing the durability of the support band and since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galoob as applied to claim 1 above, and further in view of Fay (US 2015/0366280).
Regarding Claim 6, Galoob discloses the handgun holster device according to claim 1. Galoob fails to explicitly disclose the handgun holster device further comprising a securing strap configured to allow a user to: open the top aperture to insert or remove the handgun from the interior compartment; and close the top aperture to prevent the handgun from exiting the interior compartment. Fay teaches a handgun holster device (2; "FIG. 1 depicts a girdle or belt 2 having a pocket 8 located on the girdle or belt. The pocket is in an open-ended V-shape that is thought to be preferable for supporting a handgun. The handgun is preferably placed into the pocket through top opening 9 with the butt of the gun located at the opening 9 and the muzzle or barrel of the handgun protruding from opening 10"; paragraph [0024]; Fig. 1) further comprising a securing strap (22; "The holster pocket includes retaining mechanism 22 which attaches in a preferred embodiment via hook and loop fasteners at attachment point 24 located on the pocket”; paragraph (0024); Fig. 1) configured to allow a user to: open a top aperture (9; 
Regarding Claim 7, modified Galoob discloses the handgun holster device according to claim 6. Galoob fails to explicitly disclose the handgun holster device wherein the securing strap comprises: a first end attached to a rear surface of the rear panel; and a second end comprising a fastener. Fay teaches the handgun holster device wherein the securing strap comprises: a first end (bottom 22; Fig. 1) attached to a rear surface (inner 8; Fig. 1) of a rear panel (inner 8; Fig. 1); and a second end (top 22; Fig. 1) comprising a fastener ("The holster pocket includes retaining mechanism 22 which attaches in a preferred embodiment via hook and loop fasteners at attachment point 24 located on the pocket"; paragraph [0024]; Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob with the teaching of Fay for the purpose of preventing the handgun from falling out of the holster while being carried while providing easy access to the handgun when the handgun needs to be removed from the holster. 
Regarding Claim 8, modified Galoob discloses the handgun holster device according to claim 7, comprising the cover (110; Fig. 10) of the trigger guard (1h; Examiner Figure 1). Galoob fails to explicitly disclose the handgun holster device comprising a complementary fastener adapted to be removably fastened to the securing strap fastener. Fay teaches the handgun holster device comprising a complementary fastener (24; “The holster pocket includes retaining mechanism 22 which attaches in a preferred embodiment via hook and loop fasteners at attachment point 24 located on the pocket"; paragraph [0024]; Fig. 1) adapted to be removably fastened to the securing strap fastener. It would have 
Regarding Claim 9, modified Galoob discloses the handgun holster device according to claim 7. Galoob fails to explicitly disclose the handgun holster device wherein a rear surface of the front panel comprises a complementary fastener adapted to be removably fastened to the securing strap fastener.
Fay teaches the handgun holster device wherein a [front] surface (outer 8; Fig. 1) of a front panel (outer 8; Fig. 1) comprises a complementary fastener (24; "The holster pocket includes retaining mechanism 22 which attaches in a preferred embodiment via hook and loop fasteners at attachment point 24 located on the pocket"; paragraph [0024]; Fig. 1) adapted to be removably fastened to the securing strap fastener. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob with the teaching of Fay for the purpose of preventing the handgun from falling out of the holster while being carried while providing easy access to the handgun when the handgun needs to be removed from the holster. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob for the purpose of increasing the concealability of the handgun and holster by placing the strap and associated fasteners within the holster/band by placing
the complementary fastener on a rear surface of the front panel and since rearranging parts of an invention only involves routine skill in the art. 
Regarding Claim 10, modified Galoob discloses the handgun holster device according to claim 9. 
Galoob fails to explicitly disclose the handgun holster device wherein the fastener and complementary fastener are hook-and-loop fasteners. Fay teaches the handgun holster device wherein the fastener and complementary fastener are hook-and-loop fasteners ("The holster pocket includes retaining mechanism 22 which attaches in a preferred embodiment via hook and loop fasteners at attachment . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galoob as applied to claim 16 above, and further in view of Malcolm (US 2016/0265875).
Regarding Claim 20, Galoob discloses the handgun holster device according to claim 16. Galoob fails to explicitly disclose the handgun holster device wherein the holster is removably attached to the support band. Malcolm teaches a handgun (7; Fig. 1) holster (6; “firearm encasement 6, containing a semi-automatic handgun 8 [sic], is shown as inserted into the sleeve 8 formed by the interior plane of the synthetic rubber pad 2 and the interior plane of the nylon webbing belt 1"; paragraph [0037]; Figs. 1-3) device (Figs. 1-3) wherein a holster (6; Figs. 1-3) is removably attached (via 3a/3b/10a/10b; "hook 3a and 36 and loop 10a and 10b material attached to the interior plane of the synthetic rubber pad", paragraph [0037]; Figs. 1-3) to a support band (1; Figs. 1-3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galoob with the teaching of Malcolm for the purpose of allowing the use of a user's conventional holster with the handgun holster device.



    PNG
    media_image1.png
    785
    927
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    939
    643
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734